I dissent solely on the ground that I do not think either Gier or Reyelts and Eppler were independent contractors. The claimant pursuant to his employment was engaged at the time of his injury with a conceded employee of the Thompson  Norris Company loading the truck of which he was in charge. The Thompson  Norris Company engaged trucks and chauffeurs at a given price per day as laborers are employed from any agency, not to perform a separate and independent piece of work but to do the work of the Thompson Norris Company of a particular kind in connection with their general work as manufacturers of paper goods. The claimant was required, in connection with other employees of the Thompson 
Norris Company, to load the truck and then after driving the same to the place for the delivery of the goods, to assist such employees in unloading it, all in pursuance of the directions of the Thompson  Norris Company. These facts are sufficient to sustain the finding of the commissioners, in substance, that the claimant was a special employee of the Thompson  Norris Company. (Matter of Dale v. Saunders Bros., 218 N.Y. 59; Matter of DeNoyer v. Cavanaugh, 221 N.Y. 273; Matter of Nolan v.Cranford Co., 219 N.Y. 581.)
HISCOCK, Ch. J., CARDOZO and McLAUGHLIN, JJ., concur with CRANE, J.; HOGAN and ELKUS, JJ., concur with CHASE, J.
Order reversed, etc. *Page 106